DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in Japan Patent No. 2011-165,647 A, published 25 August 2021. Kim et al. as shown in figure 4B discloses a laser oscillator (element 440, see paragraph 53) and a mask with a transmissive region (400a, see paragraph 52) and a reflecting film pattern (410, see paragraph 52) with a scattering portion (420, see paragraph 52) to reflect light that does not pass through the mask.    Kim et al. in the embodiment does not disclose a light condensing means downstream from the mask.  Kim et al. in the embodiment of figure 2A teaches a converging lens (see element 270, see paragraph 7)(as shown by bringing the laser beam to a focus) downstream of the mask to converge a laser beam.  It would have been obvious to adapt the embodiment of figure 4 in view of the embodiment of figure 2 to provide a converging lens downstream of the mask.  Regarding claim 2 the irregular shape of the scattering portion (element 420) is considered to prevent the light from returning.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.  as applied to claim 2  above, and further in view of Kasuga et al. in Japan Patent No. 7-178,577. Kasuga et al. teaches forming irregularities on the surface of a mask such as by sandpaper (paragraph 15) to prevent concentration of the reflected laser beam in a predetermined direction (see paragraph 7).  It would have been obvious to adapt Kim et al. in view of Kasuga et al. as a functionally equivalent method of reflecting the laser beam to prevent concentration of the reflected laser beam in a predetermined direction (see paragraph 7).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.  as applied to claim 2  above, and further in view of Ogura et al. in Japan Patent No. 11-138,896 A. Ogura et al. teach having a mask (element 10, that includes a transmitting portion (element 5) through which light passes and a reflecting film (element 11, see paragraph 9) surrounding the transmitting portion and reflecting the part of the laser beam at an angle (see figure 1 and paragraph 9) so that the reflected light reflected by the mask reaches an absorber (element 13) to prevent damage to the mask (see paragraph 5 of Ogura) and therefore not the oscillator.  It would have been obvious to adapt Kim et al. in view of Ogura et al. to provide this as an equivalent method of preventing the reflected light does not damage the laser oscillator.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.  as applied to claim 1  above, and further in view of Matsushima et al. in U.S. .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.  as applied to claim 1  above, and further in view of Zumoto et al. in U.S. Patent No. 5,684,642. Zumoto et al. teach a mask with a circular planar shape (see figure 5b and column 12, lines 65-66).  It would have been obvious to adapt Kim et al. in view of Zumoto et al. to provide this to create a beam with a circular cross-section.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.  as applied to claim 1  above, and further in view of Miyagawa et al. in U.S. Patent No. 4,832,446. Kim et al. does not teach that the mask is configured to cut off skirt portions of a distribution of energy density of a laser beam.  Miyagawa et al. teach using a mask to remove the non-zero order components of the laser beam and hence the off skirt portions (see figures 5 and 6 and column 6,lines 1-57).  It would have been obvious to adapt Kim et al. in view of Miyagawa et al. to provide this to filter out the laser beam.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.  as applied to claim 1  above, and further in view of Tsunemi in Japan Patent No. 2004-322,174.  Tsunemi teaches using a mask to remove the skirt as shown .
Applicant's arguments filed 22 March 2021 have been fully considered but they are not persuasive.  Newly cited Kim et al. in Japan Patent No. 2011-165,647 A  as shown in figure 4B discloses a laser oscillator (element 440, see paragraph 53) and a mask with a transmissive region (400a, see paragraph 52) and a reflecting film pattern (410, see paragraph 52) with a scattering portion (420, see paragraph 52) to reflect light that does not pass through the mask.  Regarding claim 3, Kasuga et al. in Japan Patent No. 7-178,577 is being relied upon for the return reflecting preventing structure including an irregular shape and not the number of transmitting portions of the mask. WO 2016/002643 has a mask with a reflective surface at an angle to the laser beam.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Engel et al. in U.S. Patent No. 3,942,878 discloses a laser oscillator (element 58), a mask (element 18), converging lens (element 63) as shown in figure 1. Engel et al. further discloses that element 18 has a shaped opening with a reflective surface 22 provided on one side thereof to reflect that part of the laser beam that does not pass through the opening. Zumoto et al. in U.S. Patent No. 5,223,693 discloses a mask (element 221; see figure 11) with a reflective film (221c, see column 5, lines 24-25).  Mehmke et al. in U.S. Patent No. 5,161,238 discloses a diaphragm (considered to be a mask) with specially coated glass to reflect the portion of the laser beam away from the laser beam axis. Lau in U.S. Patent Application Publication No. 2002/0192572 discloses a mask of interest (see figures 91 and 92).  Japan Patent No. 2001-13,452 discloses a mask with a circular opening (see figure 4) and another embodiment with a rectangular mask (see figure 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174.  The examiner can normally be reached on 7:00 am to 2:30 pm. M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761